Citation Nr: 1105287	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for poor circulation with 
edema.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from October 1981 to May 1982, 
February 2003 to May 2003, and October 2003 to July 2004.  He 
also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In February 2006, the Veteran was scheduled for a hearing before 
a hearing officer at the RO.  However, he failed to appear.

In September 2008 and December 2009, the Board remanded the 
present matter for additional development and due process 
concerns.  The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may proceed 
with review of that claim.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Poor circulation with edema did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for poor 
circulation with edema have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had 
been diagnosed as having mild venous insufficiency at the right 
and left external iliac and common femoral veins.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 Vet. 
App. at 253.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for poor circulation 
with edema.  

There is no competent medical evidence of record showing that the 
Veteran's poor circulation had its onset during active service or 
is related to any in-service disease or injury.  The service 
treatment records are negative for any complaints or findings of 
poor circulation or symptoms related to venous insufficiency and 
post-service VA medical treatment records make no mention of any 
link between this condition and service.  

The record does show that the Veteran was treated for cellulitis 
during active duty for training in July 2001 that resulted from a 
bug bite; however, VA medical treatment records make no mention 
of any link between his claimed poor circulation and cellulitis.  
In fact, the Veteran was afforded VA examinations regarding this 
claim and the VA examiner provided an opinion in June 2010 
stating that it was less likely as not that the Veteran's 
peripheral venous insufficiency of the lower extremities had its 
onset during active service and was not caused by or related to 
cellulitis.  The Veteran was diagnosed as having recurrent 
cellulitis of the lower extremities and mild venous insufficiency 
of the right and left external iliac and common femoral veins 
during the examination.  The examiner explained that recurrent 
cellulitis of the lower extremities and mild venous insufficiency 
of the right and left external iliac and common femoral veins 
were two different disease entities with different 
pathophysiological processes.  The VA examiner provided a 
definitive opinion that the Veteran's current disability was not 
related to active service, including the diagnosed cellulitis.  
The examiner also provided rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion was 
based upon review of the claims file and a physical examination, 
and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.


Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in April 2005 and March 2006 and the 
claim was readjudicated in an October 2006 statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for poor circulation with edema is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


